Exhibit 10.3
AMENDMENT NO. 1
TO THE
REYNOLDS AMERICAN INC.
LONG-TERM INCENTIVE PLAN
PERFORMANCE SHARE AGREEMENT
DATE OF GRANT: MARCH 2, 2009
     THIS AMENDMENT NO. 1 to the Performance Share Agreement between Reynolds
American Inc. (the “Company”) and                                          (the
“Grantee”), relating to the Performance Shares granted on March 2, 2009 (the
“2009 Performance Share Agreement”), is made and entered into as of the 22nd day
of March, 2010. Except as otherwise indicated, the provisions of this Amendment
shall be effective as of March 2, 2009.
W I T N E S S E T H
     WHEREAS, on March 2, 2009, the Company granted Performance Shares to the
Grantee pursuant to the Reynolds American Inc. Long-Term Incentive Plan (the
“Plan”); and
     WHEREAS, the terms and conditions governing such Performance Shares are set
forth in the 2009 Performance Share Agreement and the Plan; and
     WHEREAS, the Company and the Grantee desire that the 2009 Performance Share
Agreement be amended to more accurately reflect the terms and conditions
governing the determination of, and limitations on the value of, the Earned
Number of Performance Shares that can be paid to the Grantee under such
Agreement; and
     WHEREAS, the Company’s Compensation and Leadership Development Committee
(the “Committee”) authorized the officers of the Company to execute and deliver
such amendments necessary to effectuate the resolutions adopted by the Committee
approving the form of the 2009 Performance Share Agreement;
     NOW, THEREFORE, the 2009 Performance Share Agreement for the Grantee hereby
is amended as follows:
     1. A new Section 20 is inserted immediately following Section 19 of the
2009 Performance Share Agreement to read as follows:
     “20. Qualified Performance-Based Awards. If the Grantee is a Covered
Employee, the grant of Performance Shares evidenced by this Agreement shall be
considered a Qualified Performance-Based Award. In furtherance thereof, and
notwithstanding anything in this Agreement or the Plan to the contrary, the
Earned Number of Performance Shares that such Grantee may earn for the
Performance Period pursuant to the grant evidenced by this Agreement (the
‘Earned Shares’) shall be determined by the Compensation Committee based on, and
must have a value (the ‘Earned Shares Value’) that in no event exceeds a value
equal to, the percentage of the Company’s cumulative Cash Net Income (as defined
below) for the

 



--------------------------------------------------------------------------------



 



Performance Period previously established by the Board of Directors of the
Company in resolutions adopted on February 2, 2010 to apply with respect to the
Grantee for the Performance Period (the ‘Award Pool Value’). Notwithstanding the
prior sentence, the Compensation Committee shall have the power and authority,
in its sole and absolute exercise of negative discretion, to reduce the Earned
Shares such that the Earned Shares Value will be less than the Award Pool Value,
which reduction may be made by taking into account the factors described above
under Section 3 of this Agreement or any other criteria the Compensation
Committee deems appropriate. The reductions in Earned Shares Value, if any,
shall not result in any increases in the value of performance shares earned by
any other awardee. For purposes of this Agreement, the term ‘Cash Net Income’
shall mean the Company’s net income from continuing operations in the
consolidated statement of income adjusted for the impact of non-cash items, such
as depreciation, amortization, unrealized gains and losses, intangible asset
impairments and other non-cash gains/losses included in net income (as reported
in the Company’s annual report for 2010, 2011 and 2012, respectively).”
     2. Section 20 of the 2009 Performance Share Agreement shall be renumbered
Section 21.
     IN WITNESS WHEREOF, the parties have executed this Amendment No. 1 to the
2009 Performance Share Agreement on the day and year first written above.

            REYNOLDS AMERICAN INC.
      By:           Lisa J. Caldwell        Executive Vice President andChief
Human Resources Officer     

Grantee

                Grantee’s Signature    
 
       
Print Name:
 
 
   

-2-